Third District Court of Appeal
                                State of Florida

                            Opinion filed May 15, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D19-598
                            Lower Tribunal No. 17-672
                               ________________


          The School Board of Miami-Dade County, Florida,
                                     Appellant,

                                         vs.

                    The City of Miami Beach, Florida,
                                     Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, David C. Miller, Judge.

      Alvarez, Winthrop, Thompson & Storey, P.A., and Susan M. Seigle
(Gainesville); Walter J. Harvey, School Board Attorney, and Jeff James, Assistant
School Board Attorney, for appellant.

      Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., and Michael
T. Burke (Fort Lauderdale), for appellee.

Before SALTER, LOGUE, and MILLER, JJ.

                           ON MOTION TO DISMISS

      PER CURIAM.
      The motion to dismiss for lack of jurisdiction is granted. See Dep’t of

Children & Families v. Feliciano, 259 So. 3d 957, 958 (Fla. 3d DCA 2018), pet.

pending, SC18-2146 (Fla. Dec. 27, 2018); Miami-Dade Cnty. v. Pozos, 242 So. 3d

1152 (Fla. 3d DCA 2017), reh’g denied, 242 So. 3d 540 (Fla. 3d DCA 2018)

(Rothenberg, C.J., dissenting), pet. pending, SC18-1118 (Fla. July 6, 2018). But

see, Fla. Highway Patrol v. Jackson, 238 So. 3d 430, 431 (Fla. 1st DCA 2018), pet.

pending, SC18-468 (Fla. Mar. 23, 2018).

      Dismissed.




                                          2